Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, filed October 21st, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, and 13-16 are allowed.
The present invention is directed toward a multiprocessor utilizing slave hardware threads to execute software threads and including an inbox, status register, and status logic used to send and receive status requests between a master hardware thread and the slave threads.  The status register includes a performance counter for the slave thread, and the status logic analyzes the status register to communicate a status response to the master thread.  The status logic determines the status without interrupting execution of the slave thread, and the status response communicated by the status logic includes the performance counter.  The closest prior arts of record are Barsotti (US 2005/0235136), Kuesel (US 2009/0282214), Batni (US 2006/0069780), and Wolczko (US 2005/0183065).
The combination of the references teach a multiprocessor utilizing slave hardware threads to execute software threads and including an inbox, status register, and status logic used to send and receive status requests between a master hardware thread and the slave threads.  The status register includes a performance counter for the slave thread, and the status logic analyzes the status register to communicate a status response to the master thread.  The status logic determines the status without interrupting execution of the slave thread.  However, the combination fails to teach the status response message including the performance counter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182